Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Claim Status
Claims 1, 3, 9, 25 and 28-30 are pending. Claims 1 and 28 have been amended. Claims 1, 3, 9, 25 and 28-30 are being examined in this application. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 9 and 28-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber et al. in view of Ogden et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 9, 25 and 28-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber et al. in view of Ogden et al. and Plouffe is withdrawn in view of the amendments to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This is a new rejection.
Claims 1, 3, 9 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in view of Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004).
Rupp et al. teach that a rat central venous catheter (CVC) infection model was used to assess the activity of LY333328 (i.e. oritavancin) against vancomycin-resistant Enterococcus faecium (VRE) (i.e. an Enterococci species) (abstract).
Rupp et al. further teach that twenty-four hours after the inoculation of bacteria, eight rats were treated with a single 20 mg/kg injection of LY333328 administered via the CVC (page 705, right column, 2nd para).
Rupp et al. also teach that LY333328, administered as a single dose, exhibited excellent activity against VRE1227 in a rat model of CVC infection (page 707, left column, 3rd para).
Rupp et al. do not teach: 1) the single dose comprises at least 1200 mg oritavancin; and 2) the subject is human.
st para).
It would have been obvious to one of ordinary skill in the art to intravenously administer a single dose of 20mg/kg oritavancin to humans suffering from bacterial infections caused by Enterococcus faecium because Rupp et al. teach that a single dose of 20 mg/kg oritavancin exhibited excellent activity against vancomycin-resistant Enterococcus faecium.
One of ordinary skill in the art would have been motivated to administer doses ranging from approximately 1480 to 1720 mg because Ogden et al. teach mean weight of humans ranging from approximately 74 kg to 86 kg. 

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) in view of Ogden et al. (Advance data from vital and health statistics, number 347, October 27, 2004) as applied to claims 1, 3, 9 and 28-29 above, and further in view of Breedt et al. (Antimicrob Agents Chemother. 2005 Nov; 49(11): 4658–4666).
The teachings of Rupp et al. and Ogden et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
Rupp et al. and Ogden et al. do not teach the bacterial infection is a bacterial skin infection.
 Enterecoccus faecium (page 4659, left column, 1st para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat complicated skin and skin structure infection caused by Enterecoccus faecium by administering a single dose of 20 mg/kg oritavancin because Breedt et al. teach that complicated skin and skin structure infection is caused by Enterecoccus faecium, and further because Rupp et al. teach that a single dose of 20 mg/kg oritavancin exhibited excellent activity against vancomycin-resistant Enterococcus faecium.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a new rejection.
Claims 1, 3, 9 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Rupp et al. (J Antimicrob Chemother. . Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
'792 claims a method of treating bacteremia (i.e. a bacterial infection) (claim 1), bacteremia and osteomyelitis (claim 7) and endocarditis (claim 13) in a subject comprising administering a therapeutically effective amount of oritavancin, wherein the bacteremia is caused by a Gram-positive organism (claims 3, 9, and 15) and the therapeutically effective amount of oritavancin is at least 1200 mg (claims 5-6, 11-12, and 17-18).  
The cited claims of '792 do not teach the bacteria recited in instant claims 1 and 28.  
‘792 also do not teach intravenous administration.
These deficiencies are cured by the teachings of Rupp et al. which establish that intravenous oritavancin is effective in treating vancomycin-resistant Enterococcus faecium (VRE) (i.e. an Enterococci species).  Thus, it would have been a prima facie obvious modification of the claims of '792 to use the method of copending '792 to treat VRE infections with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a new rejection.
Claims 1, 3, 9, 25 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 of copending Application No. 14/914,792 in view of Rupp et al. (J Antimicrob Chemother. 2001 May; 47(5):705-707) and Breedt et al. (Antimicrob Agents Chemother. 
The teachings of ‘792 and Rupp et al. with respect to claims 1, 3, 9 and 28-29 have been discussed above.
‘792 and Rupp et al. do not teach the bacterial infection is a bacterial skin infection.
Breedt et al. teach that complicated skin and skin structure infection is caused by Enterecoccus faecium (page 4659, left column, 1st para).
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat complicated skin and skin structure infection caused by Enterecoccus faecium by administering a single dose of 20 mg/kg oritavancin because Breedt et al. teach that complicated skin and skin structure infection is caused by Enterecoccus faecium, and further because Rupp et al. teach that a single dose of 20 mg/kg oritavancin exhibited excellent activity against vancomycin-resistant Enterococcus faecium.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658